Appeal by plaintiff from a judgment in favor of defendant, and from an order denying his motion for a new trial, in an action to recover damages for personal injuries sustained as the result of a collision between defendant’s motor truck and the ambulance in which plaintiff, a hospital interne, was riding. On argument, judgment and order reversed on the law and a new trial granted, costs to appellant to abide the event, on the ground that the remarks of the trial justice were prejudicial to the plaintiff. Lazansky, P. J., Scudder, Davis and Johnston, JJ., concur; Tompkins, J., not voting.